Citation Nr: 0946152	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-30 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel







INTRODUCTION

The Veteran had active service from November 2002 to November 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Veteran's case was 
subsequently transferred to the RO in Waco, Texas.

A claim for service connection for depression as a direct 
result of his service-connected hip and back disability was 
filed with the RO through correspondence by the Veteran in 
March 2007.  The Board refers a claim for secondary service 
connection for a psychiatric disorder to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's service-connected ankylosing spondylitis is 
symptomatic and productive of some industrial impairment; 
however, it is not manifested by ankylosis, limitation of 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, or limitation of the total range of motion to 120 
degrees or less; he does not have muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis; there are no neurological manifestations 
attributable to the service connected back disorder that 
warrant a separate compensable rating.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for ankylosing spondylitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5240 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In the present case, VA provided the Veteran with 38 U.S.C.A. 
§ 5103(a)-compliant notice in a May 2006 correspondence.  The 
Veteran's claim was last readjudicated in an October 2007 
supplemental statement of the case, thereby curing any 
deficiency in the timing of notice.

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim. VA conducted the necessary medical inquiry to 
determine the severity of the low back disability by 
affording the Veteran VA rating examinations in July 2005, 
April 2007 and June 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Factual Background

The Veteran's service treatment records (STRs) indicate that 
he complained of hip pain on his right side during physical 
training in March 2003.  He described the pain as stabbing, 
but not radiating, which remained constant and localized.  
During his deployment in Iraq, the Veteran experienced a 
worsening of his symptoms associated with prolonged physical 
exertion.  The Veteran began to experience intermittent dull 
radiating pain down the postero-lateral aspect of his left 
leg that worsened during prolonged running.  He sought 
treatment with physical therapy, chiropractic manipulation, 
and epidural injections without significant improvement of 
his symptoms.  Imaging of his back, reported in June 2004, 
indicated that his 5-view lumbar spine series was normal.  An 
MRI of his lumbar spine from March 2005 showed small focal 
protrusions at L4-L5, L5-S1 without any significant canal or 
foraminal stenosis.  A bone scan from April 2005 showed mild 
diffuse tracer uptake at the right sacroiliac joint 
suggestive of right-sided sacro-iliitis.  A July 2005 
treatment report indicates that the Veteran showed the 
symptoms of degenerative disk disease, lumbar (L4-L5, L5-S1), 
non-radicular, associated with chronic left-sided buttock/hip 
pain and intermittent left leg symptoms.  It was noted that 
the Veteran was never absent from work due to his disability.  
The Veteran was declared medically unacceptable and was 
discharged from service on the recommendation of a Physical 
Evaluation Board.

The Veteran submitted a claim for service connection for low 
back degenerative disc disease during service and was 
afforded a fee-basis examination in July 2005.  The examiner 
noted that the Veteran had experienced pain in both his hips 
and lower back dating from March 2003.  The Veteran did not 
indicate that he experienced any limitation in his daily 
activities due to his disability.  A physical examination of 
the spine showed complaints of radiating pain on flexion to 
85 degrees.  Muscle spasms and tenderness were present 
between lumbar paraspinal muscles.  There was no ankylosis of 
the spine.  Range of motion testing of the thoracolumbar 
spine showed pain occurring at flexion of 85 degrees and 
extension of 25 degrees.  Additionally limitation of the 
joint function of the spine by pain, fatigue, weakness, and 
lack of endurance was noted as the major functional impact of 
the Veteran's disability.  There were no signs of 
intevertebral disc syndrome with chronic and permanent nerve 
root involvement.  Gross examination of all the other joints 
and muscles were within normal limits.  The examiner noted 
that the Veteran's disability was not additionally limited by 
incoordination after repetitive use.  The examiner was unable 
to determine whether pain, fatigue, weakness, lack of 
endurance, and incoordination additionally limit his joint 
function in degrees.

Treatment records dating from September 2005, during the 
Veteran's period of service, indicate that the Veteran 
complained of low back pain radiation down his left leg.  He 
indicated that the pain level was 8 out of 10.  An 
examination at the Columbus Pain Center shows that the 
Veteran presented with small level herniations and lumbar 
spine syndrome.  X-Ray imaging of the Veteran's back was 
noted to be normal.  The examiner observed that the Veteran 
had migratory arthritic type pain and a hot SI joint on his 
bone scan.  He noted that the Veteran had the HLAB27 
antibody, making him prone to ankylosing spondylitis.

The Veteran was granted a 10 percent rating for degenerative 
disc disease of the lumbar spine in November 2005.

A treatment report from Denton Rheumatology, dated March 
2006, was associated with the claims file.  The Veteran 
indicated that his back felt "good 90% of the time."  He 
complained of occasional pains over the left lower back and 
hip.  The examiner noted that the Veteran met one clinical 
criterion of ankylosing spondylitis (stiffness for more than 
3 months, better with activity and not relieved by rest) and 
one radiographic finding of sacro-iliitis on the left SI 
joint.  

In testimony presented during a hearing before a decision 
review officer (DRO) in December 2006, the Veteran affirmed 
that pain resulting from his disability caused him to miss a 
work-related conference.  He further stated that his 
supervisor allowed him to leave work early on occasion due to 
his disability, but that he has never missed a full day of 
work.  He averred that he has not been afforded special 
accommodations at work due to his disability.  According to 
the Veteran, there is no noticeable change in his gait due to 
his disability.  He complained of painful joints, attributing 
the pain to his service-connected back disability.  Other 
than a feeling of discomfort, the Veteran stated that pain 
resulting from his back disability has not affected his day 
to day functioning. 

The Veteran attended a VA examination in April 2007.  His 
claims file was not available for review.  Straight leg 
raising was negative bilaterally.  Tendon reflexes were 2/4 
at the knees and 1/4 at the ankles.  The Veteran could extend 
his back 30 degrees, flex and touch the floor, laterally move 
to the left 35 degrees and the right 35 degrees, and rotate 
40 degrees to his right and left.  Examination of the 
thoracic spine showed slight dorsal kyphosis.  There was an 
increase in paraspinous muscle tone bilaterally at the T9-T10 
level, more on the right than the left.  The examiner noted 
that while sitting, the Veteran could flex his back 35 
degrees, extend his back 20 degrees, and laterally move his 
back the right and left 30 degrees.  The examiner indicated 
that the Veteran displayed the symptoms of ankylosing 
spondylitis of the lumbar spine with back pain and right leg 
radiation.  It was noted that the Veteran had minimal present 
disability.  Examination of the lumbar spine showed no 
painful motion, weakness, excess fatigability, or 
incoordination.  The range of motion of the lumbar spine was 
not additionally increased (sic) by repetitive movement or 
flare-ups.  

In June 2007, the Veteran underwent another VA examination of 
his back disability.  Physical examination showed that his 
lumbar spine showed normal curvature, was nontender on 
palpitation, and had no deformities.  The Veteran showed 0 to 
90 degrees flexion and 0 to 20 degrees extension without 
pain.  His left and right lateral flexion was 0 to 25 degrees 
without pain; left and right lateral rotation was 0 to 30 
degrees without pain.  An active range of motion did not 
produce weakness, fatigue, or incoordination.  There was no 
additional loss of range of motion with repetitive movement.  
He showed normal pinprick sensation, lower extremity 
strength, and motor skills.  There was no muscle atrophy or 
muscle spasm. The Veteran walked with a normal gait.  The 
examiner opined that the Veteran showed ankylosing 
spondylitis with inflammatory pain and stiffness in his 
buttocks related to sacro-iliitis.  He further noted that the 
Veteran was completely pain-free due to Enbrel.

Analysis

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran contends that his worsening disability has 
affected his ability to perform the duties of his employment.  

Following receipt in July 2005 of the initial claim of 
service connection, in a rating decision in November 2005, 
the RO granted service connection for degenerative disc 
disease of the lumbar spine and assigned an initial 10 
percent under Diagnostic Code 5242 (degenerative arthritis of 
the spine).  

The Veteran had his service-connected condition categorized 
as degenerative disc disease of the lumbar spine in the past.  
The most recent VA examination report, however, states that 
the Veteran suffers from the symptoms of ankylosing 
spondylitis.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Disease and Injuries of the Spine, Diagnostic Code 5240.  
A June 2007 rating decision recognizes the most recent 
categorization of the Veteran's back disability, rating his 
disability under Diagnostic Code 5240, ankylosing 
spondylitis.  Ankylosing spondylitis is defined as "a form of 
degenerative joint disease that affects the spine.  It is a 
systemic illness of unknown etiology, affecting young persons 
predominately, and producing pain and stiffness."  Dorland's 
Illustrated Medical Dictionary, 1742 (30th ed. 2003).  As the 
Veteran is already in receipt of a compensable evaluation 
under joint-specific guidelines, there is no need for 
consideration of a rating under 38 C.F.R. § 4.71a, Diagnostic 
Code, 5003.  Additionally, as no significant neurological 
manifestation has been found, there is no basis for a 
separate compensable rating for such impairment, including 
but not limited to bowel and bladder impairment and 
radiculopathy.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).

Thus, in order to achieve a 20 percent rating under the 
General Formula (the next highest), the Veteran must show 
that forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or, that the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees.  Additionally, a finding of muscle 
spasm or guarding severe enough to result in an abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis will result in the 20 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5240.  

The medical evidence does not show that the Veteran has 
disablement to the degree necessary to warrant the next 
higher evaluation.  While he has been diagnosed with 
ankylosing spondylitis, the clinical findings that have been 
reported in recent years do not show ankylosis or immobility 
of the spine.  Forward flexion is significantly greater than 
60 degrees, combined motion is far greater than 120 degrees, 
and the Veteran has not been found to exhibit muscle spasm, 
or guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5240.  In 
addition, physical examination has not revealed weakness, 
fatigue, or lack of endurance in his low back, and while pain 
is present, the additional limitation it causes has been 
fully contemplated by the assignment of the 10 percent 
rating.  See DeLuca 8 Vet. App. 202.  The current 10 percent 
rating takes into account arthritis with the overall slight 
limitation of motion and pain that has been reported.  See 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  The 
preponderance of the evidence is against the claim for a 
higher rating for the Veteran's back disability.

Regarding an extraschedular consideration, the Board notes 
that the Veteran is employed as a teacher, and has not been 
hospitalized for his low back condition.  Although the 
Veteran claims with specificity that he had to leave work 
early due to his disability on one occasion, the Veteran 
stated that his disability does not substantially interfere 
with his ability to work.  Thus, there is nothing of record 
which is so unique as to paint an abnormal disability picture 
or to indicate that the back disability causes marked 
interference with employment.  Accordingly, a referral to the 
Director of VA's Compensation and Pension Service for 
consideration of an extraschedular evaluation is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  As such, the claim 
for an increase must be denied.  

The Board notes the physical reexaminations are required if 
the evidence indicates that there is been a material change 
in the disability or if the current rating may be incorrect.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 92007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  The record does not 
contain evidence, such as recent treatment records or claims 
by the Veteran, to suggest that his disability has worsened 
or that he has otherwise received an incorrect rating.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for ankylosing spondylitis is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


